762 F.2d 1011
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHARLES JAY ROSE, PLAINTIFF-APPELLANT,v.JUDGE AVERN COHN, DEFENDANT-APPELLEE.
NO. 84-1804
United States Court of Appeals, Sixth Circuit.
3/4/85

ORDER
BEFORE:  CONTIE and MILBURN, Circuit Judges; and PECK, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this civil rights action brought under 42 U.S.C. Sec. 1983, plaintiff seeks monetary damages from a federal judge in connection with the dismissal of an earlier lawsuit.  The district court dismissed the complaint and this appeal followed.  On appeal, plaintiff has filed an informal brief, has moved for the appointment of appellate counsel, and has asked the Court to expedite this appeal.


3
Upon consideration, we find this appeal to be without merit.  The only identifiable defendant, a federal district court judge, is clearly shielded from this action for damages on the facts as alleged in the complaint.  Stump v. Sparkman, 435 U.S. 349 (1978).  We affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument.  Rule 9(d)(3), Rules of the Sixth Circuit.


5
It is ORDERED that the motion for the appointment of counsel and the motion to expedite the appeal be denied and that the final order of the district court be and it hereby is affirmed.